  Case 05-59725      Doc 22     Filed 06/22/19 Entered 06/22/19 11:46:50         Desc Main
                                  Document     Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


IN THE MATTER OF:                                    )    IN CHAPTER 7
                                                     )
OLIVER BRUCE & BEATRIZ ADAMS,                        )    No. 05-59725
                                                     )
             Debtor(s).                              )

                                        NOTICE


       TO:     Office of the United States Trustee – Service through CM/ECF
               Oliver Bruce & Beatriz Adams, 1711 Golf Rd., Apt. 226, Waukegan, IL 60087 -
                      Service through United States Mail

      PLEASE TAKE NOTICE that on the 28th day of June, 2019 at the hour of 11:45 a.m. or as
soon thereafter as counsel may be heard, I shall appear before the Honorable A.
BENJAMIN GOLDGAR, Bankruptcy Judge, in Courtroom B, Park City Branch Court, 301 S.
Greenleaf Ave., Park City, IL 60089 and then and there present the attached Motion To Employ
Special Counsel. At which time and place you may appear, if you so see fit.


                                              BY:/s/ Joseph E. Cohen
                                              JOSEPH E. COHEN
                                              COHEN & KROL
                                              105 West Madison St., Suite 1100
                                              Chicago, IL 60602
                                              312/368-0300

STATE OF ILLINOIS                      )
                                       ) ss
COUNTY OF C O O K                      )

       JOSEPH E. COHEN, being first duly sworn on oath, deposes and states that he served a
copy of the foregoing Notice together with a copy of the Motion attached thereto to the persons
shown below, by either service through CM/ECF or by United States Mail this 21st day of June,
2019.

                                              BY:/s/ Joseph E. Cohen
  Case 05-59725      Doc 22     Filed 06/22/19 Entered 06/22/19 11:46:50         Desc Main
                                  Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN THE MATTER OF:                                  )    IN CHAPTER 7
                                                   )
OLIVER BRUCE & BEATRIZ ADAMS,                      )    No. 05-59725
                                                   )
            Debtor(s).                             )

 MOTION TO EMPLOY SPECIAL COUNSEL RETROACTIVE TO JANUARY 6, 2012

TO THE HONORABLE A. BENJAMIN GOLDGAR
   BANKRUPTCY JUDGE

       Now comes JOSEPH E. COHEN, Trustee herein, and respectfully represents unto

this Honorable Court as follows:

       1.   That he is the duly appointed, qualified and acting Chapter 7 Trustee in the

above-entitled proceeding.

       2.   That at the date of filing the Debtors had a potential products liability action

which had not yet been filed.

       3.   That the Trustee desires to employ Timothy Sifers of The Potts Law Firm, 1901

W. 47th Place, Suite 210, Westwood, KS 66205 as special counsel to pursue the pending

products liability action.

       4.   That after the filing of the Debtor’s Chapter 7, the Debtor retained Mr. Sifers law

firm pursuant to the terms of a Contract of Employment. A copy of said Contract is

attached hereto as Exhibit “A”.

       5.   That the Trustee desires to retain Mr. Sifers on the same contingency fee

arrangement: 40% of any gross recovery received by settlement or judgment.

       6.   That the Trustee represents that Timothy Sifers of The Potts Law Firm is duly
  Case 05-59725      Doc 22    Filed 06/22/19 Entered 06/22/19 11:46:50         Desc Main
                                 Document     Page 3 of 3


authorized to practice law and that no conflict exists between the Trustee, Timothy Sifers

of The Potts Law Firm, the creditors herein, the Debtor, or any person whomsoever

entrusted in the within proceedings.

       7.   That to the best of the Trustee's knowledge Mr. Sifers has no connection with

the Debtor, any creditor, any other party in interest including their respective attorneys and

accountants, the United States Trustee or any person employed in the Office of the U. S.

Trustee.

       8.   A copy of the Affidavit of Timothy Sifers of The Potts Law Firm is attached

hereto as Exhibit “B”.

       WHEREFORE, JOSEPH E. COHEN, Trustee herein, prays for the entry of an Order

authorizing said Trustee to employ Timothy Sifers of The Potts Law Firm as Special

Counsel as more fully described above at a compensation to be hereinafter determined by

this Court and for such other and further relief as the Court shall deem proper.



JOSEPH E. COHEN                                         JOSEPH E. COHEN, Trustee
GINA B. KROL
COHEN & KROL
105 W. Madison St., Suite 1100                  BY:     /s/ Joseph E. Cohen
Chicago, IL 60602                                       One of Attorneys for Trustee
312/368-0300
